DETAILED ACTION
	This is a Notice of Allowance for application 15/893,874. Receipt of the amendments and arguments filed on 10/25/2021 is acknowledged.
Claims 21, 24, 27, 29-31, 33, 34, 45-51, and 53-57 are pending.
Claims 1-20, 22, 23, 25, 26, 28, 32, 35-44, and 52 are cancelled.
Claims 21, 24, 27, 29-31, 33, 34, 45-51, and 53-57 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Wilaj Jr. on 10/20/2021.
The application has been amended as follows: 

Amend line 2 of claim 47 to define --to [[a]] the third rear edge--;

Amend line 1 of claim 55 to define --the [[first]] second front edge--.




Allowable Subject Matter
Claims 21, 24, 27, 29-31, 33, 34, 45-51, and 53-57 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Koch et al. (U.S. Publication 2010/0146878) discloses the top and intermediate layers of asphalt coated material comprise of cutouts at each longitudinal end of the layer in order to accommodate the electrical connectors #1320 of the PV element of the shingle. Therefore, the shingle of Koch et al. cannot be said to comprise of a second height of the intermediate layer that is uniform along the entire second length. Furthermore, it would render the invention of Koch et al. inoperable for its intended purpose if one were to modify the shingle to meet each and every feature of the claimed invention.
The invention of Kalkanoglu et al. (U.S. Publication 2011//0104440) can be considered to comprise of top #1206, intermediate #1205, and bottom #1204 layers as presently defined; however, the roofing material of Kalkanoglu et al. also discloses the use of layer #1210, which is to wrap around the bottom and top layers as depicted in figures 13 and 14. Therefore, such top and bottom layers of Kalkanoglu et al. cannot be said to be the outermost asphalt coated layers of the material and it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if only such three layers are used without layer #1210. Further, layer #1210 cannot be said to comprise of the top and bottom layers of the material since such 
Phillips (U.S. Publication 2004/0123545) discloses a roofing material comprising of three layers #4, #6, and #8, where the longitudinal end edges of such layers are all aligned with one another as depicted in figure 1. However, the layer #4 with the greatest height is depicted and disclosed as being on top of such a material, with the layers decreasing in height as you go down the material layers. If one were to rotate the material of figure 1 so that it is reversed as depicted in figure 2, the smallest in height layer #10 can be considered the top layer with an upper exposed surface, while the largest height layer #4 can be considered the bottom layer. However, as interpreted in the present prosecution history and would be understood by one of ordinary skill in the art based on the definitions of “edge” and “aligned,” the cutouts #21 formed in the rear edge #18 of the bottommost layer #4 in such a situation of figure 2 would thus not be aligned with the straight rear edge of the intermediate and top layers as such layers do not comprise of cutouts and therefore do not align with one another. Though paragraph 21 of Phillips discloses such marginal edges #16, #18, and #20 substantially coincide with one another, such edges only coincide in there outermost extent and not along the cutout edge portions of the edge #18 and thus do not align as presently defined. Furthermore, it would be impermissible hindsight to modify the invention of Phillips to meet each and every feature of the claimed invention as presently defined as such cutouts #12 in edge #18 are required for aesthetics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635